Citation Nr: 0204003	
Decision Date: 05/01/02    Archive Date: 05/14/02

DOCKET NO.  95-10 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for bronchial asthma.  

2.  Entitlement to an increased initial rating for bladder 
dysfunction, evaluated as 20 percent disabling prior to 
February 17, 1994.  

3.  Entitlement to an increased initial rating for bladder 
dysfunction, evaluated as 30 percent disabling from February 
17, 1994.  

4.  Entitlement to an increased initial rating for obsessive-
compulsive disorder, evaluated as 10 percent disabling prior 
to August 29, 1996. 

5.  Entitlement to an increased initial rating for obsessive-
compulsive disorder, evaluated as 30 percent disabling from 
August 29, 1996.  


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from October 1981 to April 
1989 and from June 1989 to February 1992.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a June 1993 rating decision of the 
Louisville, Kentucky, Department of Veterans Affairs (VA) 
Regional Office (RO) which, among other things, granted 
service connection for bronchial asthma and bladder 
dysfunction; each evaluated as 10 percent disabling from 
February 22, 1992.  In March 1994, the rating for bladder 
dysfunction was increased to 20 percent from February 22, 
1992 and to 30 percent from February 17, 1994.  

The June 1993 rating decision on appeal also granted service 
connection for adjustment disorder, evaluated as 
noncompensably disabling from February 22, 1992.  In 
September 1993, the veteran filed a notice of disagreement to 
the evaluation assigned for the service-connected psychiatric 
disability.  In a rating decision dated in March 1994, the RO 
recharacterized the disability as generalized anxiety 
disorder and increased the evaluation to 10 percent effective 
February 22, 1992.  A statement of the case on the 
psychiatric disability increased rating claim was not issued 
until November 1998.  Thus, this claim has remained open and 
pending since the September 1993 rating decision.  The RO 
received the veteran's substantive appeal in January 1999.  
As such, the veteran has duly perfected an appeal as to this 
issue.  In a rating decision dated in February 1999, the RO 
recharacterized the disability as obsessive-compulsive 
disorder and increased the evaluation to 30 percent effective 
August 29, 1996.  

This case was previously before the Board and pertinent 
issues on appeal were remanded to the RO in October 1998.  At 
that time, the pertinent issues on appeal were phrased as 
entitlement to an increased rating for bladder dysfunction, 
currently evaluated as 30 percent disabling, and entitlement 
to an increased rating for bronchial asthma, currently 
evaluated as 10 percent disabling.  However, the issues on 
the title page have been rephrased to reflect that the 
veteran's claims are for increased initial evaluations.  This 
distinction was drawn in the case of Fenderson v. West, 12 
Vet. App. 119 (1999), in which it was held that in appeals 
from an initial assignment of a disability evaluation, 
ratings may be staged (i.e., different ratings may be 
assigned for different periods of time).

In addition, the Board notes that the veteran's appeal 
originally included the issue of entitlement to service 
connection for cellulitis of the right foot.  During the 
pendency of the appeal, the RO, in a February 1999 rating 
decision, granted service connection for a scar of the right 
foot, as a residual of cellulitis, evaluated as 
noncompensably disabling.  The veteran was notified of this 
decision and did not file a notice of disagreement.  
Therefore, the issue of any higher evaluation for this 
disability is not presently in appellate status.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an 
appealed claim for service connection is granted during the 
pendency of the appeal, a second notice of disagreement must 
thereafter be timely filed to initiate appellate review of 
the claim concerning the compensation level assigned for the 
disability).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Throughout the appeal period, the veteran's service-
connected bronchial asthma has been manifested by dyspnea on 
exertion and shortness of breath requiring the daily use of 
inhalers and oral medications.  

3.  The criteria for rating bronchial asthma, in effect prior 
to and from October 7, 1996, are equally favorable to the 
veteran.

4.  Throughout the appeal period, the veteran's service-
connected bladder dysfunction has been manifested by 
occasional nocturia, the need for urinary catheterization at 
least four times a day, and incontinence requiring the 
wearing of absorbent materials which must be changed at least 
2-3 times a day.  

5.  The criteria for rating bladder dysfunction, in effect 
prior to February 17, 1994, are most favorable to the 
veteran.

6.  Prior to August 29, 1996, the veteran's service-connected 
psychiatric disability resulted in no more than mild social 
or industrial impairment.

7.  From August 29, 1996, the veteran's service-connected 
psychiatric disability is manifested by occasional panic 
attacks, and is productive of no more than definite social 
and industrial impairment.  

8.  The criteria for rating the service-connected psychiatric 
disability, in effect prior to and from November 7, 1996, are 
equally favorable to the veteran.


CONCLUSIONS OF LAW

1.  The criteria for an initial 30 percent rating for 
bronchial asthma, from February 22, 1992, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.7, 4.97 (2001); 38 C.F.R. § 4.97, Diagnostic Code 6602 
(effective prior to and from October 7, 1996).

2.  The criteria for an initial rating of 60 percent for 
bladder dysfunction, from February 22, 1992, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 4.7 (2001); 38 C.F.R. § 4.115a, Diagnostic Code 7512 
(effective prior to February 17, 1994).  

3.  The criteria for an initial rating in excess of 10 
percent for obsessive-compulsive disorder prior to August 29, 
1996 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 4.7 (2001); 38 C.F.R. § 4.132, 
Diagnostic Code 9404 (in effect prior to November 7, 1996).  

4.  The criteria for an initial rating in excess of 30 
percent for obsessive-compulsive disorder from August 29, 
1996 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 4.7 (2001); 38 C.F.R. § 4.132, 
Diagnostic Code 9404 (in effect prior to November 7, 1996); 
38 C.F.R. § 4.130, Diagnostic Code 9404 (in effect from 
November 7, 1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that recently enacted legislation has 
expanded the duty of the VA to notify the veteran and has 
enhanced its duty to assist a veteran in developing the 
information and evidence necessary to substantiate a claim.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)).  

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  The RO has obtained the identified VA 
medical treatment records.  The veteran has not indicated 
that there are any additional private medical records that 
could be obtained.  The veteran has been afforded VA 
examinations relative to the disabilities at issue.  The RO 
completed the detailed development ordered in the Board's 
October 1998 remand.  In this regard, the Board notes that 
the veteran was provided additional VA examinations in 
relation to his bronchial asthma and bladder dysfunction in 
December 1998.  

The record discloses that the June 1993 rating decision 
provided the veteran with the reasons and bases for the 
denial of his claims.  The statements of the case and 
supplemental statements of the case provided the veteran with 
the applicable criteria for rating the disabilities at issue.  
These notification letters were sent to the veteran's latest 
address of record.  These notifications were not returned by 
the United States Postal Service as undeliverable, see 
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992) (discussing 
that the presumption of regularity of the administrative 
process applies to notices mailed by the VA)), and thus the 
Board concludes that the veteran has received these 
determinations.

Accordingly, the Board finds that all information and 
evidence have been developed to the extent possible and that 
no prejudice will result to the veteran by the Board's 
consideration of these matters.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities (Schedule) and are intended 
to represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  Fenderson v. West, 12 Vet App 119 (1999).  When 
assigning an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance, is not applicable.  Id. 
at 8.  Therefore, at the time of an initial rating, separate 
ratings can be assigned for separate periods of time based on 
facts found, a practice known as staged ratings.  Id. at 9.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability will be resolved in 
favor of the claimant.  38 C.F.R. § 4.3.

The Court has held that where a law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply.  
Karnas v. Derwinski, 1 Vet.App. 308 (1991).  However, 
38 U.S.C.A. § 5110(g) limits the retroactive application of 
law to the effective date of the liberalization.  Thus, prior 
to the effective date, only the old criteria will apply, but, 
from the effective date to the present, the veteran may be 
rated under the criteria most favorable to him.  See DeSousa 
v. Gober, 10 Vet. App. 461 (1997); Karnas v. Derwinski, 1 
Vet. App. 308, 311 (1991).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2001) and Schafrath 
v. Derwinski, 1 Vet.App. 589 (1991), the Board has reviewed 
the service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  

I.  Increased Rating for Bronchial Asthma

Factual Background

Service connection has been established for bronchial asthma 
effective from February 22, 1992, the day following discharge 
from service.

On VA pulmonary examination in January 1993, the veteran 
reported that his cough was occasionally productive of clear 
phlegm.  He reported having dyspnea on mild exertion and 
asthmatic attacks when walking or running.  Pulmonary 
function tests (PFT) showed FEV-1 was 96 percent of predicted 
value, with FEV-1/FVC of 79 percent.  The results were 
interpreted as being normal.  A chest X-ray examination was 
normal.  The diagnosis was asthma.

A report of VA general medical examination in November 1993 
notes a history of exercise induced asthma with Theophylline 
200 mg taken three times a day.  Asthmatic attacks were 
reportedly triggered by running, lifting, walking, etc.  It 
was relieved by rest and medication.  Clinical evaluation of 
the respiratory system revealed the lungs were clear to 
auscultation and percussion.  No rales, wheezes, or rhonchi 
were noted.  It was reported that PFT's were within normal 
limits.  A chest X-ray examination findings were normal.  The 
diagnosis was history of exercise induced asthma.  

VA outpatient treatment records show that a PFT conducted in 
December 1993 showed FEV-1 was 91 percent of the predicted 
value, and FEV-1/FVC was 78 percent.  The results were 
interpreted as showing no obstruction.  In March 1995, the 
veteran gave a history of tightness in the chest two to three 
times a week.  Examination found his lungs were clear and 
there was no edema of the extremities.  The assessment was 
probable exercise induced asthma.  In April 1995, he was said 
to be doing pretty well.  He stated that he had a problem 
only when he exercised more or got in a hurry.  He did 
complain of sharp anterior chest pain.  Physical examination 
findings were normal.  

In May 1995, the veteran testified that he had 1-4 asthma 
attacks a week, usually with exercise.  He stated that the 
attacks caused tightness in his chest and made him stop what 
he was doing.  He also reported having a persistent cough 
along with sneezing and discharge from his nose.  He reported 
he took Theodora tablets, used an inhaler at least four times 
a day and sought treatment from VA every 1-3 months.  See May 
1995 hearing transcript.  

VA outpatient treatment records show that in June 1995 there 
was no cough or chest congestion.  The assessment was asthma, 
well controlled.  Later that month, it was noted that the 
lungs were clear with no wheezes.  It was stated that he was 
able to walk up two flights of stairs if he took his time.  
An entry in October 1995 indicated there had been normal 
PFT's in May 1995.  

In November 1997, the veteran testified that he took three 
different kinds of medications for asthma.  He reported 
having shortness of breath and tightness in the chest when he 
was in a hurry, walking up and down steps or picking up heavy 
boxes.  See November 1997 hearing transcript.  

On VA examination in December 1998, the veteran reported 
doing well since being placed on bronchodilators orally.  He 
indicated that he was currently taking an inhalant with 
cromolyn.  He reported that he became dyspneic when he 
exerted himself at work, especially when pushing or lifting 
or walking very quickly.  He did cough occasionally, that too 
at work or when exposed to cold air.  Current medications 
included Beclomethasone and Albuterol by inhalation.  
Clinical evaluation showed the chest was clear by percussion 
as well as auscultation.  Chest X-ray was normal.  PFT 
studies showed a pre-drug FEV-1 of 86 percent of predicted 
and FEV-1/FVC of 83 percent.  The studies were interpreted as 
showing no obstruction.  The examiner concluded that the 
veteran's asthma had always been mild and was well controlled 
with inhaled medications.  It was further noted that the 
veteran's dyspnea on exertion may, in part, be related to 
deconditioning and weight gain which had occurred since 
leaving the service.  The examiner stated that there was 
certainly no evidence of worsening of the veteran's asthma 
over the last few years.  

Analysis

The veteran's service-connected bronchial asthma is currently 
rated as 10 percent disabling under Diagnostic Code 6602.  
The Board notes that the VA regulations for evaluating 
disabilities of the respiratory system changed effective 
October 7, 1996.  61 Fed. Reg. 46,720 (1996) (codified at 38 
C.F.R. § 4.97).  

According to the criteria in effect prior to October 7, 1996, 
a 10 percent evaluation is warranted for mild bronchial 
asthma manifested by paroxysms of asthmatic-type breathing, 
characterized by high pitched expiratory wheezing and 
dyspnea, occurring several times a year with no clinical 
findings between attacks.  A 30 percent evaluation requires 
moderate bronchial asthma manifested by rather frequent 
asthmatic attacks (separated by only 10 to 14 day intervals) 
with moderate dyspnea on exertion between attacks.  A 60 
percent evaluation requires severe bronchial asthma 
manifested by frequent attacks of asthma (one or more attacks 
weekly) and marked dyspnea on exertion between attacks with 
only temporary relief by medication.  More than light manual 
labor must be precluded.  38 C.F.R. § 4.97, Diagnostic Code 
6602 (1996).

Effective October 7, 1996, a 10 percent evaluation is 
warranted for bronchial asthma where the veteran has an FEV-1 
of 71 to 80 percent of predicted value, or; an FEV-1/FVC of 
71 to 80 percent of predicted value, or; intermittent 
inhalation or oral bronchodilator therapy.  A 30 percent 
evaluation is warranted where the veteran has an FEV-1 of 56 
to 70 percent of predicted value, or; an FEV-1/FVC of 56 to 
70 percent of predicted value, or; daily inhalational or oral 
bronchodilator therapy, or; inhalational anti-inflammatory 
medication.  A 60 percent evaluation is warranted where the 
veteran has an FEV-1 of 40 to 55 percent of predicted value, 
or; an FEV-1/FVC of 40 to 55 percent of predicted value, or; 
at least monthly visits to a physician for required care of 
exacerbations, or; intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  A 
100 percent evaluation is warranted where the FEV-1 is less 
than 40 percent of predicted, or; there is more than one 
attack per week with episodes of respiratory failure, or; 
there is a requirement of daily use of systemic (oral or 
parenteral) high dose corticosteroids or immuno-suppressive 
medications.  38 C.F.R. § 4.97, Diagnostic Code 6602 (2001).

To summarize, the veteran contends that his current rating 
does not reflect the amount of disability that his service-
connected asthma causes him.  He maintains that he has 1-4 
asthma attacks a week, usually with exercise and that he uses 
an inhaler at least four times a day.  He further notes that 
he has tightness in his chest and a persistent cough along 
with sneezing and discharge from his nose.  In this regard, 
lay statements are considered to be competent evidence when 
describing symptoms of a disease or disability or an event.  
However, symptoms must be viewed in conjunction with the 
objective medical evidence of record.  See Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).

In the instant case, the Board finds that an evaluation of 30 
percent is warranted for the veteran's service-connected 
bronchial asthma under both the old and new criteria.  As 
previously noted, a 30 percent evaluation, under the old 
criteria, required moderate, rather frequent asthma attacks 
(separated by only 10 to 14 day intervals) with moderate 
dyspnea on exertion between attacks.  Under the revised 
criteria, a 30 percent evaluation is warranted where the 
veteran has an FEV-1 of 56 to 70 percent of predicted value, 
or; an FEV- 1/FVC of 56 to 70 percent of predicted value, or; 
daily inhalational or oral bronchodilator therapy, or; 
inhalational anti-inflammatory medication.  The Board notes 
that in light of the multiple VA respiratory examinations, 
which included pulmonary function testing, although the 
veteran did not have an FEV-1 of 56 to 70 percent of 
predicted value or an FEV-1/FVC of 56 to 70 percent of 
predicted value, the evidence clearly documents that he used 
inhalers on a daily basis.  In addition, he reported having 
asthma attacks with exertion.  Accordingly, after resolving 
all reasonable doubt in the veteran's favor, the Board 
concludes that the evidence of record more closely 
approximates the criteria for a 30 percent rating under 
either criteria.  Therefore, an increased initial evaluation 
of 30 percent is warranted for the veteran's service-
connected asthma.

In arriving at this decision, the Board has considered the 
possibility of a still higher schedular evaluation under 
either the old or new rating criteria.  However, the 
preponderance of the evidence is clearly against a higher 
rating.  Under the old rating criteria, a 60 percent 
evaluation requires severe bronchial asthma manifested by 
frequent attacks (one or more attacks weekly) and marked 
dyspnea on exertion between attacks with only temporary 
relief by medication.  More than light manual labor must be 
precluded.  However, the Board notes that multiple VA 
examinations have shown that the veteran's lungs are clear to 
auscultation with normal chest X-rays.  The December 1998 VA 
examiner characterized the veteran's asthma as mild and well-
controlled with medication.  Moreover, the Board further 
notes that the evidence of record is negative for any of the 
requirements under the new rating criteria.  In light of the 
above, the Board finds the evidence does not support a grant 
of a rating in excess of 30 percent.

II.  Increased Rating for Bladder Dysfunction

Factual Background

Service connection has been established for bladder 
dysfunction from February 22, 1992.  

On VA examination in January 1993, the veteran complained of 
incontinence of urine as well as stool.  He reported he had 
occasional nocturia, and that he voided with a good stream 
when he did void.  He reported pyuria transiently depending 
on urinary tract infections.  He reportedly performed in and 
out urinary catheterization at least four times daily and 
voided 2-3 times daily on his own.  The diagnoses were 
urinary retention and bladder dysfunction of unknown 
etiology.  

The veteran was afforded a VA examination in November 1993 
after having a Foley catheter placed to accomplish straight 
drainage for one week.  He passed a voiding trial very 
successfully with 325 cc of fluid passed into his bladder, 
after which he voided 387 cc of fluid with a strong stream.  
On cystourethroscopy he had an open urethra and prostatic 
fossa with no obvious bladder neck obstruction and no 
strictures.  Voiding cystourethrogram revealed no 
abnormalities.  The impression was that of incontinence of 
both bowel and bladder likely due to idiopathic neurogenic 
bladder.  

Outpatient treatment records show the veteran continued to be 
followed for his incontinence.  In April 1994, urinalysis was 
positive for leukocytes.  There was still some leaking 
between catheterizations, but the veteran was showing 
improvement.  Medication had been continued and there were 
continuous complaints of burning in the past few days.  The 
assessment was idiopathic neurogenic bladder dysfunction with 
symptomatic urinary tract infection.  

On November 3, 1997, the veteran testified that he wore 
absorbent materials which required changing at least 2-3 
times a day, that he self-catheterized before going to bed 
and when he awoke, and that he occasionally had night-time 
incontinence.  He also reported having pain on urination.  He 
reported he had bladder infections once a year.  See November 
1997 hearing transcript.  

On VA examination in December 1998, the veteran reported that 
he performed catheterizations without difficulty with 
occasional pain, no hematuria and had had no infections for 
at least 12-18 months.  He indicated that when he tried to 
delay voiding, he developed urge incontinence.  He reportedly 
leaked at least once daily, but may leak up to three times 
daily.  He indicated he occasionally had hesitancy.  He 
described his stream as variable and as split at times, with 
dribbling at times.  He denied dysuria.  Incontinence 
reportedly occurred unexpectedly when his bladder was full 
and he tried to delay voiding.  He reported he wore one 
diaper per day at work.  He stated he slept very soundly due 
to medications used for his anxiety and wore a diaper to keep 
from wetting the bed.  He denied any problem with impotence.  
He indicated he self-catheterized on an elective schedule and 
thought he may catheterize up to four times daily.  He 
reported he used Di-tropan 5 mg three times a day for 
incontinence.  The examiner concluded that the veteran had 
urge incontinence which occurred when the bladder was full.  
It was further noted that the fact that he was incontinent 
signifies that he had normal bladder pressure and that this 
was confirmed by several cystometrograms in the past.  

Analysis

Effective February 17, 1994, VA revised the criteria 
governing the rating of disabilities of the genitourinary 
system.  See 59 Fed. Reg. 2527 (1994) (codified at 38 C.F.R. 
§§ 4.115a, 4.115b).  

The veteran's service-connected bladder dysfunction is rated 
analogous to chronic cystitis under Diagnostic Code 7512.  
Under the rating criteria in effect prior to February 17, 
1994, a 20 percent rating required moderately severe cystitis 
with diurnal and nocturnal frequency with pain and tenesmus.  
Severe cystitis with urination at intervals of 1 hour or less 
and a contracted bladder warranted a 40 percent rating.  
Cystitis with incontinence requiring constant wearing of an 
appliance warranted a 60 percent rating.  38 C.F.R. § 4.115b, 
Diagnostic Code 7512 (1993).

Under the rating criteria effective from February 17, 1994, 
chronic cystitis is rated as voiding dysfunction, which is 
rated according to the particular condition as urine leakage, 
urinary frequency or obstructed voiding.  See 38 C.F.R. 
§§ 4.115a, 4.115b (effective from February 17, 1994).  

Continual urine leakage, post-surgical urinary diversion, 
urinary incontinence or stress incontinence requiring the 
wearing of absorbent materials which must be changed less 
than 2 times per day warrants a 20 percent rating.  Urine 
leakage or incontinence requiring the wearing of absorbent 
materials which must be changed 2 to 4 times a day warrants a 
40 percent rating.  Urine leakage or incontinence requiring 
the use of an appliance or the wearing of absorbent materials 
which must be changed more than 4 times per day warrants a 60 
percent rating.  38 C.F.R. § 4.115a (2001).

Urinary frequency with a daytime voiding interval between two 
and three hours, or awakening to void two times per night 
warrants a 10 percent rating.  A daytime voiding interval 
between one and two hours, or awakening to void three to four 
times per night warrants a 20 percent rating.  A daytime 
voiding interval less than one hour, or awakening to void 
five or more times per night warrants a 40 percent rating.  
38 C.F.R. § 4.115a (effective from February 17, 1994).

Obstructive symptomatology with or without stricture disease 
requiring dilation 1 to 2 times per year warrants a 
noncompensable rating.  A 10 percent rating is warranted for 
obstructive voiding with marked obstructive symptomatology 
(hesitancy, slow or weak stream, decreased force of stream) 
with any one or combination of: (1) post void residuals 
greater than 150cc; (2) uroflowmetry showing markedly 
diminished peak flow rate (less than 10cc/sec); (3) recurrent 
urinary tract infections secondary to obstruction; or (4) 
stricture disease requiring periodic dilatation every 2 to 3 
months.  A 30 percent rating is warranted where there is 
urinary retention requiring intermittent or continuous 
catheterization.  38 C.F.R. § 4.115a (effective from February 
17, 1994).  

The Board notes that, effective from February 17, 1994, 38 
C.F.R. § 4.115a states that where diagnostic codes refer to 
specific areas of dysfunction, only the predominant area of 
dysfunction shall be considered for rating purposes.

Higher Rating 

On VA examination in January 1993, the veteran complained of 
incontinence and reported he had occasional nocturia and that 
he performed self-catheterization at least four times a day.  
He voided on his own 2-3 times a day.  On VA examination in 
November 1993, bladder incontinence was diagnosed. 

A VA outpatient treatment record dated in April 1994 revealed 
that the veteran was still experiencing some leaking between 
catheterizations, although he was showing improvement.  On 
November 3, 1997, the veteran testified that he wore 
absorbent materials which required changing at least 2-3 
times a day.  He also reported having night-time incontinence 
and pain on urination.  VA examination in December 1998 noted 
that the veteran had urine leakage at least once a day, but 
sometimes up to three times daily.  Incontinence occurred 
unexpectedly when his bladder was full.  He reported that he 
wore one diaper per day at work and one at night to keep from 
wetting the bed.  He self-catheterized up to four times a 
day.  

Based on this evidence, including the veteran's hearing 
testimony, and the resolution of all doubt in his favor, the 
Board finds that the veteran's bladder dysfunction warrants 
an initial 60 percent rating under the old criteria from 
February 22, 1992.  Under the old code, a 60 percent rating 
is assigned where incontinence exists, requiring constant 
wearing of an appliance.  The Board notes that a 60 percent 
rating is the maximum evaluation assignable under either the 
old or new criteria.  As noted above, only the old criteria 
is applicable prior to the effective date of the revised 
rating criteria, February 17, 1994.  However, for the period 
subsequent to February 17, 1994, either the old or new 
criteria are applicable, depending on the most favorable.

Evidence warranting a 60 percent rating prior to and from 
February 17, 1994, under the old criteria, has been shown.  

III.  Increased Rating for Obsessive-Compulsive Disorder 

Factual Background

Service connection has been established for service-connected 
psychiatric disability effective from February 22, 1992.  

On VA examination in January 1993, the veteran described a 
continuing problem with his nerves and feeling anxious in 
dealing with issues relating to his discharge from service.  
He stated that he lived with his parents and studied 
accounting and health care administration at a university.  
Objectively, he was oriented to person, place and date.  His 
behavior was appropriate and calm with no agitation, anger, 
hostility, or behavioral dyscontrol evident.  He described 
his mood as "good" and his affect was reasonable and 
appropriate for the evaluation with no restriction or 
blunting.  His language and speech showed some occasional 
hesitancy in output, but was generally normal in tone and 
cadence.  Some emotional quality to his verbalizations was 
noted when talking about his discharge from military service.  
He denied any suicidal or homicidal ideations and denied any 
history of hallucinations.  No thought disorder was evident 
with no evidence of looseness of association, ideas of 
reference, paranoia or delusions.  Some anxiety was noted 
with occasional dysphoric mood related to situational and 
life circumstance difficulties after his medical discharge 
from service.  Cognitive testing showed that his memory was 
intact in all phases.  His concentration was adequate and he 
could make appropriate comparisons and contrasts.  He could 
do simple mathematical calculations in his head and his 
general fund of knowledge was appropriate to his age and 
educational level.  His judgment was intact to simple 
standard questions of social judgment and his insight seemed 
reasonable.  He understood that his current emotional 
difficulties were clearly situational and related to the 
circumstances of his discharge.  He described his strengths 
as being able to study and weigh issues, to keep up with what 
was going on in the world and being friendly to other people.  
The diagnosis was adjustment disorder with mixed emotional 
features.  The examiner commented that there was no evidence 
of social or industrial impairment.  

On VA examination in November 1993, the veteran reported that 
since discharge he had been trying to work through different 
things and got discouraged over lower functioning and lack of 
education, compared to his relatives and friends.  He felt 
that he was much slower than others at times at work and 
worried about different things, such as projects going on at 
work and keeping up with his bills.  On mental status 
examination, the veteran was cooperative and related fairly 
well, but was quite shy looking.  Psychomotor activity 
appeared to be within normal limits.  His anxiety level was 
mildly to moderately increased.  He reported mild social 
phobias at times.  He apparently got more anxious when he was 
pressured and stressed.  He felt that he was on the edge 90 
percent of the time.  He felt muscle tension and shaky with 
lightheadedness, dry mouth and difficulty with concentration 
quite frequently.  His mood was fairly neutral to mild 
dysphoria.  He denied any suicidal or homicidal ideations.  
His speech was goal directed with normal speed and with a 
rather soft voice.  No delusional thoughts or hallucinations 
were noted.  No nightmares or flashbacks were reported.  He 
was oriented and abstract thinking was good.  His insight and 
judgment were fair.  The diagnosis was generalized anxiety 
disorder, mild.  A global assessment of functioning (GAF) 
score of 65 was assigned.  The examiner commented that the 
veteran was coping fairly well at that point without 
disabling anxiety or depressive symptoms.  

The veteran's Vocational Rehabilitation File reflects that he 
was administered tests to pursue training under Chapter 
educational benefits.  After testing and interview, the 
veteran was recommended for Chapter 31 training; however, he 
did not enter the program.  

The veteran was afforded another VA psychiatric examination 
in January 1999.  At that time, he indicated that he had 
worked for the US Postal Service for the past three years as 
a mail handler.  The veteran described his day as going to 
work, coming home from work, staying at home and watching 
movies, reading books and going back to work.  He was not 
married and had never been married.  He indicated that he 
rarely dated.  He stated that he had friends at work, but had 
no friends off work and did not socialize with his work 
friends when he was not at work.  His thought process 
appeared to be somewhat rigid and inflexible and his 
communication was direct and unembellished.  He tended to 
make fair eye contact and did not really show any tangential 
verbalizations.  He did not appear to have any delusions or 
hallucinations, although his thought processes again were 
fairly rigid and fixed.  He did not evidence any 
inappropriate behavior with the exception of being somewhat 
demanding about seeing a particular type of practitioner.  
When asked about other appropriate behaviors he stated that 
he got irritable at work, but denied having had any 
disciplinary actions taken and indicated that his employer 
was fairly sympathetic with his current disability and 
allowed him to use the Family Leave Act.  He denied any 
suicidal or homicidal thoughts, ideations, plans or intent at 
that time.  He appeared to have very good personal hygiene.  
He appeared oriented to person, place and time.  His memory 
was good for recent and distant events.  He denied any 
obsessive or ritualistic behaviors that interfered with 
routine activities.  His rate of speech was slow and somewhat 
deliberate.  He indicated that he sometimes had panic attacks 
at work when he pushed himself too hard and tried to do his 
best.  He reported he took Tegretol which made him much 
calmer.  His impulse appeared to be extremely well-
controlled, almost over controlled.  He stated that when he 
got angry, he was able to be assertive and go to his 
supervisor when he needed to at work.  The diagnosis was 
obsessive-compulsive disorder.  The examiner concluded that 
the veteran did not meet the criteria for generalized anxiety 
disorder, but instead met the criteria for obsessive-
compulsive disorder.  The examiner commented that the veteran 
functioned at a very adequate level, although this did not 
mean that he was without his problems or concerns.  It was 
noted that the veteran was rigid and socially isolated.  A 
GAF score of 60 was assigned, with a past year score of 55.  
An addendum to the January 1999 VA examination noted that 
upon review of the veteran's claims file no change in the 
diagnosis or level of functioning was needed.  

Analysis

Effective November 7, 1996, VA revised the criteria governing 
the rating of mental disorders.  61 Fed. Reg. 52695-52702 
(Oct. 8, 1996).

Under the criteria in effect prior to November 7, 1996, a 10 
percent evaluation was assigned when the psychoneurotic 
symptoms were less than the criteria for the 30 percent 
rating, with emotional tension or other evidence of 
nervousness productive of mild social and industrial 
impairment.  A 30 percent rating was assigned for definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people, and when the 
psychoneurotic symptoms resulted in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.  A 50 percent 
rating was assigned for considerable impairment in the 
ability to establish or maintain effective or favorable 
relationships with people, and when, by reason of 
psychoneurotic symptoms, the reliability, efficiency, and 
flexibility levels were so reduced as to result in 
considerable industrial impairment.  A 70 percent evaluation 
was assigned when the veteran's ability to establish and 
maintain effective or favorable relationships with people was 
severely impaired and the psychoneurotic symptoms were of 
such severity and persistence that there was severe 
impairment in the ability to obtain or retain employment.  A 
100 percent rating was assigned when there were totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or when 
the attitudes of all contacts except the most intimate were 
so adversely affected as to result in virtual isolation in 
the community; or when the veteran was demonstrably unable to 
obtain or retain employment.  38 C.F.R. § 4.132, Diagnostic 
Code 9404 (effective prior to November 7, 1996); See Johnson 
v. Brown, 7 Vet. App. 95, 97-99 (1994).  

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in the former 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons or 
bases" for its decision.  38 U.S.C.A. § 7104(d)(1).  In a 
precedent opinion dated November 9, 1993, the VA General 
Counsel concluded that "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree."  It 
represents a degree of social and industrial inadaptability 
that is "more than moderate but less than rather large."  
VAOPGCPREC 9-93 (O.G.C. Prec. 993) (Nov. 9, 1993), 57 Fed. 
Reg. 4753 (1994).  The Board is bound by this interpretation 
of the term "definite."  38 U.S.C.A. § 7104(c).

Under the criteria in effect from November 7, 1996, a 10 
percent rating is assigned for occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.  A 30 percent rating is 
assigned for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with normal routine 
behavior, self-care, and conversation), due to such symptoms 
as: depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment; mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is assigned for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  A 100 percent rating is 
assigned for total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance or minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (effective from 
November 7, 1996).  

A.  Higher Rating Prior to August 29, 1996

Upon review of the evidence prior to August 29, 1996, the 
Board finds that an initial rating in excess of 10 percent is 
not warranted.  The January 1993 VA examiner noted that the 
veteran was studying accounting and health care 
administration at the local university.  Mental status 
examination was essentially normal except for some anxiety 
with occasional dysphoric mood related to situational 
difficulties.  The examiner concluded that there was no 
evidence of social or industrial impairment.  At the time of 
the November 1993 VA examination there was no evidence of 
delusions, hallucinations or inappropriate behavior although 
the veteran reported mild social phobias at times.  A GAF 
score of 65 was assigned.  A GAF score of 65 contemplates 
some mild symptoms or some difficulty in social, occupational 
or school functioning, but generally functioning pretty well 
with some meaningful interpersonal relationships.  American 
Psychiatric Association, Diagnostic and Statistical Manual of 
Mental Disorders, 4th Edition (1994).  In fact, the November 
1993 VA examiner indicated that the veteran was coping fairly 
well without disabling anxiety or depressive features.  
Clearly, based on the aforementioned findings, the 
preponderance of the evidence establishes that the veteran's 
psychiatric disability picture more nearly approximates the 
symptomatology required for a 10 percent evaluation rather 
than an evaluation in excess of 10 percent under the old 
criteria.  The veteran's psychiatric disability has been 
shown to be productive of no more than mild social and 
industrial impairment.  38 C.F.R. §§ 4.7, 4.132, Diagnostic 
Code 9404.  

As the Board concludes that the preponderance of the evidence 
is against the veteran's claim for an increased rating, the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107. 

B.  Higher Rating from August 29, 1996

After evaluating the evidence, the Board concludes that the 
criteria for a disability rating in excess of 30 percent for 
obsessive-compulsive disorder are not met by considering the 
pre- or post-November 7, 1996 rating criteria.  The January 
1999 VA psychiatric examination noted that the veteran had 
worked as a mail handler for the US Postal Service for the 
past three years.  He reported that he had friends at work, 
but had no friends off work and did not socialize with his 
work friends when not at work.  Objective findings noted 
occasional panic attacks when he pushed himself too hard at 
work.  The examiner concluded that the veteran functioned at 
a very adequate level.  A GAF score of 60 was assigned, with 
the past year score of 55.  A GAF score of 51 to 60 reflects 
moderate symptoms or moderate difficulty in social, 
occupational or school functioning.  American Psychiatric 
Association, Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (1994).  

A "definite" impairment in social and industrial functioning 
is defined as an impairment that is "more than moderate but 
less than rather large." VAOPGCPREC. 9-93 (O.G.C. Prec. 9- 
93).  Because the veteran has been described as functioning 
at a very adequate level, the Board finds that his 
psychiatric symptomatology does not result in a social and 
industrial impairment that is more than definite, and that 
the criteria for a disability rating in excess of 30 percent 
are not met based on the rating criteria in effect prior to 
November 7, 1996.

Relative to the rating criteria that became effective 
November 7, 1996, a rating in excess of 30 percent is also 
not warranted.  The evidence does not show that the veteran 
has a flattened affect or disturbances of motivation or mood, 
nor that he has demonstrated circumstantial, circumlocutory, 
or stereotyped speech.  While he reported having panic 
attacks, he indicated that they occurred only when he pushed 
himself too hard at work.  His memory is good for recent and 
distant events and his impulses are well-controlled.  There 
is no difficulty in understanding complex commands or 
impaired judgment.  Based on this evidence, the Board finds 
that the preponderance of the evidence is against a 
disability rating in excess of 30 percent based on the rating 
criteria in effect from November 7, 1996.

As the Board concludes that the preponderance of the evidence 
is against the veteran's claim for an increased rating, the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107. 

IV. Extraschedular Consideration

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  


ORDER

An initial 30 percent rating for bronchial asthma, from 
February 22, 1992, is granted, subject to the applicable laws 
and regulations concerning the payment of monetary benefits.  

An initial 60 percent rating for bladder dysfunction, from 
February 22, 1992, is granted, subject to the applicable laws 
and regulations concerning the payment of monetary benefits.  

Entitlement to an initial rating in excess of 10 percent for 
obsessive-compulsive disorder prior to August 29, 1996 is 
denied.  

Entitlement to an initial rating in excess of 30 percent for 
obsessive-compulsive disorder from August 29, 1996 is denied.  


		
	U. R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited agent 
to charge you a fee for representing you.


 

